Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 3/9/2021.  
Claims 1-18 are pending. 
Signed copies of the IDS’ are attached. 
The Drawings filed 3/9/2021 are noted.  
Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: recitations of “unit” in Claims 1-6. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 13-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter wherein the claim recites a program that is not claimed as embodied in a non-transitory storage medium.  Because Applicant's disclosure is not limited solely to tangible embodiments, the claimed subject matter, given the broadest reasonable interpretation, may be a carrier wave comprising of instructions and is, therefore, non-statutory.  The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent per se in view of the ordinary and customary meaning of computer readable storage media, particularly when the specification is silent. (See MPEP 2111.01).  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter (See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2).  
To overcome this type of rejection, the claims need to be amended to include only the physical computer storage media unassociated with any intangible or non-functional transmission media.  Examiner suggests adding the word -- non-transitory -- to the claim.  Other word choices will be considered but the one proposed shall overcome the rejection.  Appropriate attention is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-9, 12-15 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0289934 (hereafter ‘934 reference) in view of US 2017/0001112 (hereafter ‘112 reference).  
Regarding Claims 1, 3, 7, 9, 13 & 15: The ‘934 reference discloses a spectating support method (Abstract) comprising: a map data analysis step for referring to map data for refers to map data for a game in which a plurality of players compete to extract positional information on each player, (Fig. 8B, ¶¶ 69, 70, interactive map showing players and their position/location); a feature parameter extraction step for extracting a feature parameter related to the game, (¶ 73, extracting audio and playing game sounds based on gaze); a spectating area analysis step for analyzing one or more areas in a map that 
The ‘934 reference, while showing an interactive map with player positional information, does not make explicit, and a map data generation step for generating spectating map data by associating information indicating the area that should be viewed by spectators with the map data nor does it make explicit that players are in a three-dimensional space. However, in a related invention, the ‘112 reference shows players are in a three-dimensional space, and a map data generation step for generating spectating map data by associating information indicating the area that should be viewed by spectators with the map data, (’112 reference, i.e., ¶ 54 {3D} and ¶¶ 371-374 with Fig. 30, showing a heat map that associates information indicating the area that should be viewed with map data.) It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s filing to have provided 3D play and an interactive heat map as taught by the ‘112 reference, in the system of the ‘934 reference for several reasons including accommodating immersive role playing games and making it easier to identify popular broadcasters’ content/streams.  
Regarding Claims 2, 8 & 14: The ‘934 reference does not make explicit, wherein the feature parameter related to the game is a parameter indicating a characteristic of a player in the game or an occurrence of an event in the game. However, the ‘112 reference explicitly shows a feature parameter in Fig. 30, 3035, namely player highlights. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s filing to have the highlights feature of the ‘112 reference in the ‘934 system for several reasons including identifying significant game event content to spectate.   
Regarding Claims 6, 12 & 18: The ‘934 reference in view of the ‘112 reference shows wherein the spectating area analysis step identifies the area in the map that should be viewed by spectators based on a parameter indicating that an event in the game has occurred, and the map data generation step generates event occurrence map data as spectating map data by associating the identified area  
Claims 4, 10 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0289934 (hereafter ‘934 reference) in view of US 2017/0001112 (hereafter ‘112 reference) as applied to Claims 1, 7 & 13, in further view of US 2011/0107220 (hereafter ‘220 reference). 
The ‘934 reference in view of the ‘112 reference teaches the invention substantially including spectating map data as viewed from a plurality of perspectives (see above), but does not make explicit generating data highlighting a thumbnail image. However, in a related invention, the ‘220 reference teaches generating a game map that highlights thumbnail images, (e.g., Fig. 16, ¶ 254.) It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s filing to have incorporated a thumbnail view on the game map as suggested by the ‘220 reference for the purpose of providing players with a preview of a game in progress. 
Allowable Subject Matter
Claims 5, 11 & 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
The following is a statement of reasons for the indication of allowable subject matter:  There is no suggestion to further modify the art to use perspective vector information to predict a feature parameter nor does the art show the combination of features recited in these dependent claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMKAR A DEODHAR whose telephone number is (571)272-1647.  The examiner can normally be reached on M-F, generally 9am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
/OMKAR A DEODHAR/Primary Examiner, Art Unit 3715